
	
		II
		112th CONGRESS
		2d Session
		S. 3448
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mrs. Hagan (for herself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Secretary of the Interior to
		  enter into an agreement to provide for management of the free-roaming wild
		  horses in and around the Currituck National Wildlife Refuge.
	
	
		1.Short titleThis Act may be cited as the
			 Corolla Wild Horses Protection
			 Act.
		2.Wild horses in and
			 around the Currituck National Wildlife Refuge
			(a)Agreement
			 required
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior (referred to in this Act as the
			 Secretary) shall enter into an agreement with the Corolla Wild
			 Horse Fund (a nonprofit corporation established under the laws of the State of
			 North Carolina), the County of Currituck, North Carolina, and the State of
			 North Carolina to provide for management of free-roaming wild horses in and
			 around the Currituck National Wildlife Refuge.
				(2)TermsThe
			 agreement shall—
					(A)allow a herd of
			 not fewer than 110 and not more than 130 free-roaming wild horses in and around
			 the refuge, with a target population of between 120 and 130 free-roaming wild
			 horses;
					(B)provide for
			 cost-effective management of the horses while ensuring that natural resources
			 within the refuge are not adversely impacted;
					(C)provide for introduction of a small number
			 of free-roaming wild horses from the herd at Cape Lookout National Seashore as
			 is necessary to maintain the genetic viability of the herd in and around the
			 Currituck National Wildlife Refuge; and
					(D)specify that the Corolla Wild Horse Fund
			 shall pay the costs associated with—
						(i)coordinating a
			 periodic census and inspecting the health of the horses;
						(ii)maintaining
			 records of the horses living in the wild and in confinement;
						(iii)coordinating the
			 removal and placement of horses and monitoring of any horses removed from the
			 Currituck County Outer Banks; and
						(iv)administering a
			 viable population control plan for the horses, including auctions, adoptions,
			 contraceptive fertility methods, and other viable options.
						(b)Conditions for
			 excluding wild horses from refugeThe Secretary shall not exclude
			 free-roaming wild horses from any portion of the Currituck National Wildlife
			 Refuge unless—
				(1)the Secretary
			 finds that the presence of free-roaming wild horses on a portion of that refuge
			 threatens the survival of an endangered species for which that land is
			 designated as critical habitat under the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et
			 seq.);
				(2)the finding is
			 based on a credible peer-reviewed scientific assessment; and
				(3)the Secretary
			 provides a period of public notice and comment on that finding.
				(c)Requirements for
			 introduction of horses from Cape Lookout National SeashoreDuring the effective period of the
			 memorandum of understanding between the National Park Service and the
			 Foundation for Shackleford Horses, Inc. (a non-profit corporation organized
			 under the laws of and doing business in the State of North Carolina) signed in
			 2007, no horse may be removed from Cape Lookout National Seashore for
			 introduction at Currituck National Wildlife Refuge except—
				(1)with the approval of the Foundation;
			 and
				(2)consistent with the terms of the memorandum
			 (or any successor agreement) and the Management Plan for the Shackleford Banks
			 Horse Herd signed in January 2006 (or any successor management plan).
				(d)No liability
			 createdNothing in this
			 section creates liability for the United States for any damage caused by the
			 free-roaming wild horses to any person or property located inside or outside
			 the boundaries of the Currituck National Wildlife Refuge.
			
